Title: From Thomas Jefferson to the Senate and the House of Representatives, 2 February 1802
From: Jefferson, Thomas
To: Senate,House of Representatives


          
            Gentlemen of the Senate and of the House of Representatives
          
          I now lay before you
          1. a return of Ordnance, arms, & military stores the property of the US.
          2. returns of muskets & bayonets fabricated at the armouries of the US. at Springfield & Harper’s ferry, and of the expenditures at those places: and
          3. an estimate of expenditures which may be necessary for fortifications and barracks for the present year.
          Besides the permanent magazines established at Springfield, Westpoint & Harper’s ferry, it is thought one should be established in some point convenient for the states of North Carolina, South Carolina, and Georgia. such a point will probably be found near the border of the Carolinas, and some small provision by the legislature, preparatory to the establishment, will be necessary for the present year.
          We find the United States in possession of certain iron mines & works in the county of Berkeley and state of Virginia, purchased, as is presumeable, on the idea of establishing works for the fabrication of cannon and other military articles by the public. whether this method of supplying what may be wanted will be most adviseable, or that of purchasing at market, where competition brings every thing to it’s proper level of price and quality, is for the legislature to decide: and if the latter alternative be preferred, it will rest for their further consideration in what way the subjects of this purchase may be best employed or disposed of. the Attorney General’s opinion on the subject of the title accompanies this.
          There are, in various parts of the US. small parcels of land which have been purchased at different times for cantonments & other military purposes. several of them are in situations not likely to be accomodated to future purposes. the loss of the records prevents a detailed statement of these, until they can be supplied by enquiry. in the mean time one of them, containing 88. acres, in the county of Essex in New Jersey, purchased in 1799. and sold the following year to Cornelius Vermule and Andrew Codmas, though it’s price has been recieved, cannot be conveyed without authority from the legislature.
          I inclose herewith a letter from the Secretary at War on the subject of the islands in the lakes and rivers of our Northern boundary, and of certain lands in the neighborhood of some of our military posts, on which it may be expedient for the legislature to make some provisions.
          Th: JeffersonFeb. 2. 1802.
        